Citation Nr: 1523780	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including bronchitis and chronic obstructive pulmonary disease (COPD), to include as secondary to Agent Orange exposure.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1967.  He is a recipient of the Purple Heart as a result of his service in Vietnam.  See 38 U.S.C.A. § 1154(b) (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for PTSD and assigned an initial 70 percent schedular rating, effective November 2, 2010, and denied service connection for a respiratory condition.  The RO also denied a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), which was listed as an issue in the October 2013 statement of the case (SOC).  However, on his substantive appeal received later that month, the Veteran specifically indicated that he was only appealing the claims for a higher schedular rating for PTSD and service connection for a respiratory disorder (i.e., issues 1 and 2 as listed on the SOC).  As he did not perfect an appeal of the TDIU claim, the Board does not have jurisdiction over that issue.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he has a respiratory disorder secondary to Agent Orange exposure.  He was exposed to Agent Orange in Vietnam and the record contains post-service diagnoses of COPD and bronchitis.  The Veteran has also provided an article from Medwire News in support of his claim.  On remand, he should be afforded a VA examination and a medical opinion should be obtained concerning this claim.  

Further, the Veteran has reported receiving treatment for PTSD at the Vet Center in Alexandria, Virginia.  His treatment records from this facility must be obtained.  

The RO requested the Veteran's treatment records from Comprehensive Health Services (CHS) on two occasions, but was unsuccessful.  In January 2012, the Veteran submitted some of his medical records from CHS dated in September and October 2009.  He stated that he would ask for copies of earlier examinations from this health provider, if needed.  On remand, he should be asked to submit all of his records from this facility.  

With respect to the claim for a higher rating for PTSD, the Veteran was last afforded a VA psychiatric examination in November 2011.  As the case must be remanded to obtain additional records, a contemporaneous VA examination should also be conducted.  Finally, the Veteran's updated treatment records from the Fort Belvoir, Virginia, and Washington DC VA treatment facilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to obtain and submit his complete treatment records from Comprehensive Health Services, to include all records dated prior to and since September/October 2009.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center in Alexandria, VA, dated since November 2010.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Fort Belvoir and/or Alexandria, Virginia, and Washington, DC, VA treatment facilities, dated since December 2014.

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a VA pulmonary examination.  The claims folder must be made available to and reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The examiner must identify all current pulmonary disorders found to be present, i.e., COPD, bronchitis, etc.

As to each diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its clinical onset during active service or is related to any incident of service, to include the presumed herbicide exposure.  In providing this opinion, the examiner should consider the article submitted by the Veteran (i.e., COPD Mortality Elevated in Vietnam Veterans Exposed to Herbicides, by Mark Cowen, April 28, 2010).

The examiner must provide a rationale for all opinions provided.

5.  Schedule the Veteran for appropriate VA examination to determine the severity of his PTSD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

6.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

